                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

LANE MIKEL FEARS,
ADC #163030                                                                            PLAINTIFF

v.                                    3:19-cv-00099-JM-JJV

CRAIGHEAD COUNTY JAIL ADMINISTRATION                                                DEFENDANT

                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

        1.     The Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE for failure

to state a claim upon which relief may be granted.

       2.      Dismissal of this action is a “strike” under 28 U.S.C. § 1915(g).

       3.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 11th day of June, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
